DARGAN, C. J.
I concur in affirming the decree of the chancellor, but am not prepared to depart from the reasoning of the court in the case of Bryant v. Ingraham, 16 Ala. 116. It is true the judgment of the court in that case might have been rested on the ground that objections were made to the competency of the commissioner at the time the commission was executed, and being then made, they could well have been insisted on at the trial, as the party objecting had done no act to waive them. But the decision was placed on a higher ground, which was "that the commissioner being incompetent to execute the commission, the party against whom the evidence was offered might move to suppress it at the trial. To this opinion I still, adhere, and think that the motion to suppress1 should be allowed, though made for the first time at the trial, if the party has done nothing which should be construed into a waiver of the objection. Testimony taken by deposition may be considered in three points of view: first, the evidence itself; secondly, the medium by which it is introduced; and lastly, the manner in which it is taken. If the testimony of the witness be illegal evidence it may be objected to at any time, unless some act has been done by the party objecting that would render it improper to entertain the motion ; as, if a party with the knowledge of the interest of a witness should cross-examine him without objection and thereby gain the advantage of all he knew, he ought not afterwards to be allowed to raise the objection of interest; for this would be to allow him to speculate on the testimony. If, however, he did not cross-examine the witness, nor do any act to waive the objection, he may object whenever the testimony is offered. So if the medium or source through which the testimony is taken is illegal, I think the testimony itself is illegal; for although the witness may be competent to testify, yet he must depose before one duly qualified to take his testimony, and if the commissioner be incompetent or disqualified by law to act as such, the evidence taken before him is in my opinion illegal and may be objected to at any time, unless the party has by some act waived the objection or done something that would render it improper for him to insist upon the objection. No one will, I think, deny but that illegal evidence may be objected to at any time when offered, unless the objection has been waived. Unless therefore we can draw a distinction between *471illegal evidence on account of the incompetency of the witness, and illegal evidence on account of the medium through which it reaches the court, the rules in reference to the admissibility, or rather in reference to the time when objections should be made to its admission, should be the same. It is said in many cases that a motion to suppress a deposition is addressed to the discretion of the court, when regularly taken. — Cullum v. Smith & Conklin, 6 Ala. 625 ; Spence v. Mitchell, 9 Ala. 744, and cases there cited. But I cannot believe that it ever was intended to be asserted that a motion to suppress illegal evidence, was a matter of discretion, but on the contrary it is a matter of duty and must be granted whenever made, unless the objection has been waived by some act of the party. But if the witness himself was competent to testify and the commissioner qualified to take his testimony, and objections are raised because the interrogatories are leading, or because the witness has not fully answered a particular interrogatory, or because the circumstances under which the commission was executed be such as to induce the court to believe that injustice would be done by allowing the testimony to be used, the court may in its discretion suppress the deposition thus taken and allow the witness to be re-examined. But a motion for such a reason must be addressed to the discretion of the court, for the testimony itself is legal, and the court must judge whether it was taken under such circumstances or in such manner as would probably work an injury to the party objecting without any default on his part. Such a motion all the authorities agree must be made before the trial. — Cullum y. Smith & Conklin, supra; Spence v. Mitchell, supra. But I cannot see why objections to illegal testimony should be made before it is offered to be read, whether this illegality arises from the incompetency of the witness or the illegal manner through which it is introduced. The testimony, in my judgment, stands on the sanie footing in both cases. It is illegal, and being so, I think it can be objected to when -offered to be read, unless ihe objection has been waived,' or unless the party objecting has done some act that would render it improper to allow him to insist upon it. .
I, however, hold that the brother of a next friend, when the next friend has no interest in the subject matter of the suit, is *472not incompetent to act as a commissioner in taking the testimony for the complainant.
Chilton, X, having been of counsel in the court below for the plaintiff in error, did not sit in this case, but after the foregoing opinions had been pronounced, expressed his entire concurrence in that delivered by Parsons, X, as to the point on which he and the Chief Justice differed.